Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doughty et al. (US. Pub. No. 2006/0161789 A1; hereinafter “Doughty”) in view of Minkus (US. Pub. No. 2014/0276375 A1) and Kashyap (US. Pub. No. 2015/0095045 A1).

Regarding claim 1, Doughty teaches a medical system, comprising: 
a machine (see Doughty, fig. 18, para. [0098-100], PC at the healthcare facility having patient information) having a communication module (see Doughty, fig. 9, 903,904, 908, RFID, para. [0067]); 
a secure access card (see Doughty, fig. 8, device 800, fig. 11, para. [0062,70]) that controls access to the machine (see Doughty, fig. 18, 1804, para. [0098-100], access to medical info),
a biometric security module embedded on the secure access card, and wherein the biometric security module includes a biometric sensor that obtains biometric data from a requesting user of the secure access card (see Doughty, fig. 8, biometric sensor 802, para. [0064]); and 
wherein the secure access card further comprises a first RFID transceiver that pairs with a second RFID transceiver of the communication module on the medical machine when the secure access card is in proximity of the machine (see Doughty, fig. 9, 804, 904, 908, para. [0064,67-68]);
a biometric verification module that performs processing to verify the obtained biometric data from the requesting user in relation to template biometric data previously stored during an enrollment of an authorized user that associates the authorized user to the secure access card (see Doughty, fig. 8, controller 806, para. [0065]),
 wherein, after the biometric validation module verifies the biometric data in relation to the template biometric data of the authorized user, authorized access to the medical machine is granted to the requesting user (see Doughty, fig. 7D, 798, approve access, para. [0060]).
Doughty is silent to teaching that comprising
a gateway device configured for establishing a short-range wireless connection for wirelessly communicating with the dialysis machine and the secure access card and configured for establishing a secure network connection with a remote server;
after the secure access card is brought into proximity to the dialysis machine, the gateway device enables transmission of signals over the short-range wireless connection between the gateway device, the dialysis machine and the secure access card and enables transmission of signals with the remote server over the secure network connection; 
wherein the medical system is a dialysis system comprising a dialysis machine,
wherein the RFID is a NFC wireless, and 
wherein the authorized access granted to the requesting user includes enabling the dialysis machine to download from the remote server, via the gateway device over the secure network connection, of a prescription for a treatment to be performed by the dialysis machine. 
In the same field of endeavor, Minkus teaches a medical system which is a dialysis system comprising a dialysis machine (see Minkus, fig. 5, para. [0085]), comprising
a gateway device (see Minkus, fig. 10, wifi ap 108) configured for establishing a short-range wireless connection for wirelessly communicating with the dialysis machine and the secure access card and (see Minkus, fig. 3, 26, para. [0080]) configured for establishing a secure network connection with a remote server (see Minkus, fig. 10, fig. 15, web/hob portal 560,524, para. [0207]); 
after the secure access card is brought into proximity to the dialysis machine (see Minku, fig. 3, 26, para. [0080]), the gateway device enables transmission of signals over the short-range wireless connection between the gateway device, the dialysis machine and the secure access card and enables transmission of signals with the remote server over the secure network connection (see Minkus, fig. 10, fig. 15, web/hob portal 560,524, 540, para. [0207,261]); and
wherein the authorized access granted to the requesting user includes enabling the dialysis machine to download from the remote server, via the gateway device over the secure network connection, of a prescription for a treatment to be performed by the dialysis machine (see Minkus, fig. 14, para. [0256,261], server 530).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Doughty with the teaching of Minkus in order to provide and improve dialysis treatment and exchanges (see Minkus, para. [0009-10]).
The combination of Doughty and Minkus is silent to teaching that wherein the RFID is a NFC wireless. 
In the same field of endeavor, Kashyap teaches a medical system wherein the RFID is a NFC wireless (see Kashyap, fig. 4, fig. 6, 86, para. [0036,40], NFC/RFID reader).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Doughty and Minkus with the teaching of Kashyap in order to improve medical system authentication and authorization (see Kashyap, para. [0004-5]). 

Regarding claim 2, the combination of Doughty, Minkus and Kashyap teaches the dialysis system according to claim 1, wherein the biometric sensor is a fingerprint sensor (see Doughty, para. [0069]).

Regarding claim 4, the combination of Doughty, Minkus and Kashyap teaches the dialysis system according to claim 3, wherein the biometric sensor of the secure access card is activated only after the secure access card is determined to be in proximity to the dialysis machine (see Doughty, fig. 7A, 704, para. [0056], fig. 9, RF field 906, para. [0069]).

Regarding claim 5, the combination of Doughty, Minkus and Kashyap teaches the dialysis system according to claim 1, wherein the biometric security module embedded on the secure access card includes the biometric sensor that obtains the biometric data from the requesting user and the biometric verification module that performs processing to verify the biometric data obtained from the requesting user (See Doughty, fig. 8, 806, para. [0065]).

Regarding claim 6, the combination of Doughty, Minkus and Kashyap teaches the dialysis system according to claim 1, wherein the biometric verification module is located remotely from the secure access card (see Doughty, fig. 3, remote processor 306, para. [0045], fig. 7A, 718, para. [0056]).

Regarding claim 21, the combination of Doughty, Minkus and Kashyap teaches the dialysis system according to claim 1, wherein the short-range wireless connection uses one or more of Near Field Communication, WiFi or Bluetooth (see Kashyap, fig. 1, Wifi 36a,28a).

Regarding claim 22, the combination of Doughty, Minkus and Kashyap teaches the dialysis system according to claim 1, wherein the secure network connection uses a cloud-based network (see Minkus, fig. 10, fig. 15, web/hob portal 560,524, 540, para. [0207,261]).

Regarding claim 23, the combination of Doughty, Minkus and Kashyap teaches the dialysis system according to claim 1, wherein the short-range wireless connection established by the gateway device further connects at least one peripheral device (see Kashyap, fig. 1, 22a, 18a, 34a; see Doughty, fig. 7a, scale 56, para. [0132]).

Regarding claim 24, the combination of Doughty, Minkus and Kashyap teaches the dialysis system according to claim 23, wherein the at least one peripheral device includes one or more of a blood pressure cuff or a weight scale (see Doughty, fig. 7a, scale 56, para. [0132]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-6 and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Allen (2018/0211005) and Agrafioti (8,994,498) teach medical systems and authentication methods. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/               Primary Examiner, Art Unit 2648